Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 2 October 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					Mon Ami
					Philadelphia 2 Oct 1822
				
				It is my intention to return to you early next week unless my Dr. forbids; I will therefore beg you to send me some Cash to pay his bill although I fear you will think me very extravagant—.I am so surrounded by company, that I have not been able to continue my journal—Going this Even’ to Mrs. Hopkinson’s and to Mrs. Manego’s—Elopements appear to be the fashion among the medical tribe—Dr Physicks daughter has just married very much against his Will, and the poor man kept his bed in consequence and is quite sick—I have therefore not seen him, but suppose if I had I should not be at large and racketting as I now do—As ever yours
				
					L. C A—
				
				
			